COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


                                                   §                No. 08-22-00185-CR
 EX PARTE:
                                                   §                   Appeal from the
 BRANDON BERRY,
                                                   §             409th Judicial District Court
                               Appellant.
                                                   §              of El Paso County, Texas

                                                   §                 (TC#20150D00501)

                                        JUDGMENT

       The Court has considered this cause on the record and concludes the appeal should be

dismissed for want of jurisdiction. We therefore dismiss the appeal for want of jurisdiction. We

further order this decision be certified below for observance.

       IT IS SO ORDERED THIS 19TH DAY OF OCTOBER, 2022.



                                              JEFF ALLEY, Justice

Before Rodriguez, C.J., Palafox, and Alley, JJ.